Citation Nr: 0210374	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from July 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).

During the course of this appeal, the RO increased the 
evaluation assigned from noncompensable to a 10 percent 
evaluation, effective from August 8, 1997.  However, since 
the rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's residuals of injury to the left knee are 
manifested by no more than painful motion, mild effusion, and 
mild lateral joint line tenderness.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for residuals of injury to the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.71a, 4.10, 4.40, 4.45, Diagnostic Codes 5024, 5257, 
5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].

Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The RO provided a statement of the case (SOC) in August 1999 
and a supplemental statement of the case (SSOC) in May 2000, 
which contain the pertinent law and regulations.  The RO 
evaluated the veteran's left knee disability pursuant to 
several pertinent diagnostic codes.  Further, the veteran had 
a personal hearing in August 1999 and was scheduled for a 
hearing before a Member of the Board in May 2002, for which 
he failed to appear.  


Analysis

The veteran claims that he experiences a great deal of left 
knee pain and immobility, and as such, he alleges that his 
disability warrants an evaluation higher than the 10 percent 
currently assigned under Diagnostic Code 5257.  The Board 
first notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip. op. at 9.  In this 
case, the veteran disagreed with the initial grant of service 
connection fore residuals of injury to the left knee in 
August 1999.  Thus, pursuant to Fenderson, the record as a 
whole is examined prior to rendering a decision.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.10 (2001), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Pertinent regulations do not require that all cases show all 
findings specified by the VA Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, the Board has 
considered the potential application of various provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disability in reaching its decision.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In this regard, the RO has considered the level of impairment 
associated with the veteran's left knee disability under 
several diagnostic codes relevant to knee disorders.  Under 
Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  When instability and 
arthritis productive of limitation of motion of the knee are 
present, the disabilities may be rated separately under 
38 C.F.R. § 4.71(a), Diagnostic Code 5003 and 5257 (2001); 
see also VAOPGCPREC 23-97.  

Diagnostic Code 5024 relates to tenosynovitis.  Notes specify 
that disabilities rated under diagnostic codes including Code 
5024 are rated as arthritis according to limitation of motion 
of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2001).  As to Diagnostic Code 5260 for limitation of 
flexion, upon showing flexion limited to 45 degrees, the 
veteran merits a 10 percent evaluation.  With flexion limited 
to 30 degrees, a 20 percent evaluation is warranted, and a 
maximum of 30 percent is merited for flexion limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  Under 
Diagnostic Code 5261, with extension limited to 10 degrees, a 
10 percent evaluation is assigned.  Where there is evidence 
of extension limited to 15 degrees, a 20 percent evaluation 
is warranted.  Further, with extension limited to 20 degrees, 
a rating of 30 percent is merited.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5260, 5261.  

In the current claim, the veteran has alleged increased 
recurring left knee pain to the extent that his disability 
warrants an increased evaluation in excess of 10 percent.  
The objective evidence of record includes private medical 
records extending from 1996 to 1999.  In a clinical record 
dated in August 1997, the physician noted a diagnosis of 
degenerative joint disease of the left knee.  The veteran 
complained at that time that his left knee hurt, but that it 
was not limiting.  

Also of record is VA x-ray study dated in May 1999, in which 
the radiologist noted no evidence of joint space narrowing, 
no fracture, a small osseus fragment adjacent to the medial 
aspect of the patella on the sunrise view, and small knee 
effusion with possible old trauma to the patella.  There was 
no warmth or erythema, and range of motion on flexion was 
95 degrees and zero degrees on extension.  The anterior and 
posterior drawer was negative, McMurray's was positive, and 
Apley's was negative.  There was positive lateral joint line 
tenderness, and an opening with valgus stress.  Motor 
strength was 4/5, sensory motor was intact, the veteran had a 
slight antalgic gait, and overall the left knee was stable.  
The examiner diagnosed left knee osteoarthritis and relative 
left quad weakness.  

In VA outpatient records dated from May to June 1999, the 
veteran indicated no swelling, but reported recurring pain in 
the left knee.  Also in May 1999 VA outpatient records, the 
examiner noted no deformity, no effusion, and no sign of 
inflammation of the left knee.  In a June 1999 clinical 
record, the examiner noted possible osteoarthritis, but 
nothing more serious.  Medication and an elastic knee support 
are noted on the record.  
VA examination done in December 1999 revealed the history of 
the veteran's left knee injury.  At that time, the veteran 
complained of periodic pain, weakness, stiffness, swelling, 
instability, and locking.  The veteran stated that the left 
knee flared up from time to time and was uncomfortable at 
times.  The flare-ups could last from 10 minutes to one hour 
and could occur with overuse.  Heat, rubbing, and medication 
helped the flare-ups.  At times, the veteran indicated that 
when he had flare-ups, they affected his walking, standing, 
and lying down.  The veteran reported that he had been 
treated with Tylenol over the years.  He also used Capsaicin 
cream that tended to help as well.  Physical therapy sessions 
helped him only during the times of treatment.  The veteran 
has had no prosthetic implants.  

As to activities of daily living, the veteran was able to 
take care of himself, could do some vacuuming, take out the 
trash with some help, and do a little shopping.  He reported 
difficulties with pushing a lawn mower and walking distances.  

On examination, the examiner noted a very slight antalgic 
gait, favoring the left lower extremity, although he was able 
to walk without assistance.  The veteran did not require any 
device, brace, corrective shoes or cane in order to ambulate.  
Leg lengths from the anterior superior iliac spine to the 
medial malleolus were 92 centimeters bilaterally.  
Examination of the feet showed no signs of varicose veins or 
pes planus.  There were no signs of abnormal weightbearing, 
no callosities, breakdown, or unusual shoe wear pattern.  The 
veteran did not have limited function on standing or walking.  

There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness on examination of 
the knees.  The examiner noted intact range of motion of both 
knees.  Range of motion of the bilateral knees was on flexion 
bilaterally at 140 degrees and on extension bilaterally at 
zero degrees.  Drawer and McMurray's signs were negative 
bilaterally.  There was some mild tenderness on palpation on 
the left lateral joint line.  There was no pain, fatigue, or 
weakness, and no lack of endurance following repeated use.  
The examiner noted that the veteran did not have any 
constitutional signs of arthritis, such as anemia, weight 
loss, fever, or skin disorder.  The examiner noted that on x-
ray study, there was no abnormality.  The diagnosis noted was 
status post left knee injury with residual complaints of 
pain.  

VA outpatient records extending from November 1999 to April 
2000 disclose complaints of left knee pain, described as 
throbbing and sharp with muscle spasms.  Physical therapy 
rendered some results, but in records dated in January 2000, 
the veteran was complaining of left knee pain and 
instability.  The veteran was given an unloading knee brace.  
Also noted is mild osteoarthritis with slight effusion and 
bony spur medial to the patella without joint space 
narrowing.  Strength was noted at 4/5 to 5/5.  In an April 
2000 record, the veteran indicated a 15-year history of 
chronic knee pain, worse with weightbearing.  He denied any 
locking or giving out of the knee, but did relate a recent 
episode of a fall.  

In light of the above clinical data, the Board notes that the 
veteran's left knee disability does not warrant more than the 
current 10 percent evaluation under Diagnostic Code 5257, or 
under any other pertinent rating criteria.  With respect to 
Diagnostic Code 5257, the clinical evidence of record does 
not support more than slight impairment of the left knee.  As 
reported during the most recent VA examination in December 
1999, there were no signs of heat, redness, swelling, 
abnormal movement, instability, or weakness of the left knee.  
While the veteran reported flare-ups on overuse that hindered 
his abilities to walk, stand, or lay down, the examiner 
concluded that there were no objective signs of pain, 
fatigue, weakness, or lack of endurance.  38 C.F.R. §§ 4.40, 
4.45.  Also, VA outpatient records dated in 1999 to 2000 
reveal primarily complaints of pain with slight 
symptomatology otherwise.  Strength was reported at 4/5, 
there was no locking or giving out of the left knee, and no 
more than mild osteoarthritis with slight effusion.  Thus, 
under Diagnostic Code 5257, the veteran's left knee is no 
more than slightly impaired, and as such, his disability does 
not merit an evaluation in excess of the current 10 percent.  
38 C.F.R. § 4.21a, Diagnostic Code 5257.  

Further, pursuant to the rating criteria for limited range of 
motion, the veteran is not entitled to an evaluation greater 
than 10 percent.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  As indicated above during the December 1999 VA 
examination, there was no evidence of any limitations in 
range of motion of the left knee.  The veteran was able to 
handle most of his daily activities, did not require 
assistance with a cane, brace, or other device, and overall, 
range of motion was intact bilaterally.  Thus, pursuant to 
Diagnostic Codes 5260 and 5261, the veteran's left knee 
disability does not warrant more than a 10 percent rating.  

Moreover, a separate rating for instability and arthritis is 
not warranted in this case.  Essentially, the RO assigned a 
10 percent evaluation for painful motion in the May 2000 
rating action, in light of the veteran's continued complaints 
of recurring pain and instability.  Pursuant to Diagnostic 
Code 5003, where limitation of motion of a specific joint is 
noncompensable under the applicable diagnostic code, a 
10 percent rating is warranted for the affected joint 
confirmed by the clinical findings of record.  An evaluation 
greater than 10 percent under these facts is not warranted, 
however, in that there is no evidence of involvement of two 
or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71(a), Diagnostic Codes 5003 and 5257.  

Additionally, the veteran is not entitled to an evaluation 
greater than the current 10 percent under Diagnostic Code 
5024.  As noted above, disabilities rated under Diagnostic 
Code 5024 are rated as arthritis according to limitation of 
motion of the affected part.  In that there are no 
indications of limitation of motion, Diagnostic Code 5024 
also does not apply in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  The veteran already receives a 
10 percent evaluation based on painful motion and is not 
entitled to anything further under Diagnostic Code 5024.  

The Board has considered the veteran's complaints and the 
medical evidence of record in light of the pertinent law and 
regulations.  In determining disability compensation, the 
Board must consider all potential applicable regulations and 
laws relevant to the veteran's assertions and issues raised 
in the record, and state the reasons and bases used to 
support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Nonetheless, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for residuals of injury to the left knee.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Overall, the 
veteran's disability picture most nearly approximates the 
rating criteria associated with a 10 percent rating and no 
more.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the left knee is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

